IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0595
                             Filed February 8, 2017


KARA MARIE CRAPSER,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Wright County, DeDra L.

Schroeder, Judge.



      Applicant appeals from the district court order denying her application for

postconviction relief. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Patricia Reynolds, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

Attorney General, for appellee State.




      Considered by Mullins, P.J., McDonald, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                          2


SCOTT, Senior Judge.

       In 2011, Kara Crapser was charged with murder in the first degree and

child endangerment resulting in death in the death of her boyfriend’s five-year-old

child. On April 24, 2012, she pled guilty to the amended charge of murder in the

second degree, in violation of Iowa Code section 707.3 (2011).              She was

sentenced to fifty years in prison with a requirement she serve 70% of her

sentence before being eligible for parole. She did not file a direct appeal.

       On August 7, 2014, Crapser filed an application for postconviction relief.

Trial was held on March 4, 2016. Following trial, the district court denied her

application. She now appeals that decision.

       Crapser argues her trial counsel provided ineffective assistance of counsel

by failing to file a motion in arrest of judgment because her guilty plea was not

knowing or voluntary. See State v. Philo, 697 N.W.2d 481, 488 (Iowa 2005). We

review claims of ineffective assistance of counsel de novo. See State v. Bearse,

748 N.W.2d 211, 214 (Iowa 2008). To prevail on her claim, Crapser must prove

by a preponderance of the evidence that (1) her attorney failed to perform an

essential duty and (2) prejudice resulted from the failure.       See Strickland v.

Washington, 466 U.S. 668, 687 (1984). To show counsel failed to perform an

essential duty, she must show “counsel’s representation fell below an objective

standard of reasonableness . . . under prevailing professional norms.” Id. at 688.

There is a strong presumption of counsel’s competence.             Id. at 689.   The

prejudice prong requires a showing there is “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694. “The likelihood of a different result must be substantial, not
                                          3

just conceivable.” State v. Ambrose, 861 N.W.2d 550, 557 (Iowa 2015). In this

context, “the defendant must show that there is a reasonable probability that, but

for counsel’s errors, [she] would not have pleaded guilty and would have insisted

on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).

        The district court agreed with Crapser that counsel breached an essential

duty by failing to file a motion in arrest of judgment when the district court’s plea

colloquy failed to inform Crapser of her right to compel attendance of her own

witnesses.    See Iowa R. Crim. P. 2.8(2)(b)(4) (providing court must inform

defendant she has “right to present witnesses in the defendant’s own behalf and

to have compulsory process in securing their attendance”); State v. Myers, 653

N.W.2d 574, 577 (Iowa 2002) (finding inadequate colloquy stating “you would

have the right to present any witnesses in your own defense” without mention of

compulsory process). However, the district court ruled Crapser could not show

prejudice and therefore denied her claim.

        On de novo review, we too find counsel breached an essential duty by

failing to file a motion in arrest of judgment. See Myers, 653 N.W.2d at 577. We

also agree no prejudice resulted. Crapser contends she would have subpoenaed

her boyfriend if she had known she had the ability to do so and that he would

have testified he kicked a door closed on M.V.’s head on the morning of her

death, causing the fatal injury. That argument is unavailing; the boyfriend was

already listed as a potential witness by both the State and Crapser. See Myers,

653 N.W.2d at 579 (“She does not claim there were any witnesses whose

testimony was denied her because she did not know she could force them to

testify.”).
                                        4


       Moreover, there is no reasonable probability Crapser would have gone to

trial. There was substantial evidence against her.      See State v. Carey, 709

N.W.2d 547, 559 (Iowa 2006) (“The most important factor under the test for

prejudice is the strength of the State’s case.”). School employees and others

who had opportunity to observe the child were prepared to testify the child was

abused by Crapser. Crapser’s boyfriend referred to her as the “disciplinarian” in

the home and reported he disagreed with her disciplinary practices. He was

prepared to testify M.V. did not have an injury when he left for work on the day of

the child’s death. Another of the boyfriend’s children and Crapser’s brother’s

girlfriend were prepared to testify about specific abusive disciplinary methods

used by the defendant.      Crapser confessed after being confronted by law

enforcement with the implausibility of her initial story.    Additionally, Crapser

obtained a significant benefit by pleading guilty to second-degree murder instead

of being convicted of first-degree murder.       Compare Iowa Code § 902.1

(providing for life sentence without possibility of parole for class “A” felony

conviction), with Iowa Code § 707.3(2) (providing for sentence of no more than

fifty years upon conviction for murder in the second degree).         Her buyer’s

remorse is insufficient to merit relief. See, e.g., State v. Barnhart, No. 14-0950,

2015 WL 576358, at *2 (Iowa Ct. App. Feb. 11, 2015). We affirm the judgment of

the district court.

       AFFIRMED.